Exhibit 10.12

 

AMENDMENT NO. 8 TO PHYSICIAN’S EMPLOYMENT AGREEMENT

 

This Amendment No. 8 to Physician’s Employment Agreement (the “Amendment”) dated
July    , 2014 is by and between 21st Century Oncology, LLC f/k/a 21st Century
Oncology, Inc., a Florida limited liability company (the “Employer”) and
Constantine Mantz, M.D. (the “Physician”).

 

WITNESSETH

 

WHEREAS, the Employer and the Physician are currently parties to a Physician
Employment Agreement, dated June 18, 2003, as amended by that certain Amendment
to Employment Agreement, dated January 26, 2006, Amendment No. 2 to Physician’s
Employment Agreement, dated October 1, 2006, Amendment No. 3 to Employment
Agreement, dated January 1, 2007, Amendment No. 4 to Physician’s Employment
Agreement, dated November 11, 2009, and Amendment No. 5 to Physician’s
Employment Agreement, dated effective July 1, 2011; Amendment No. 6 to
Physician’s Employment Agreement, effective October 1, 2013, and Amendment No. 7
to Physician’s Employment Agreement, effective October 1, 2013 (collectively,
the “Employment Agreement”); and

 

WHEREAS, the Employer and the Physician desire to further amend the Employment
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the parties, intending to
be legally bound, hereby agree that the Employment Agreement be amended as
follows:

 

1.             Section 3.4     The Employment Agreement is hereby amended to
delete the reference to “Six Hundred Fifty Thousand Dollars ($650,000.00)” in
its entirety and to replace it with “Four Hundred Seventy Thousand Dollars
($470,000.00)”.

 

2.              Effective Date.   The parties acknowledge and agree that the
effective date of the foregoing Amendment shall be July 27, 2014.

 

3.              Restatement.  The parties agree that all provisions of the
Employment Agreement shall remain in full force and effect except when
contradicted by this Amendment, in which case this Amendment shall control.

 

4.               Counterparts.  This Amendment may be executed in any number of
counterparts, including facsimile or an e-mail of a PDF file containing a copy
of the signature page of the person executing this document, each of which shall
be an original, but all of which together shall constitute one in the same
instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Physician have set their hands and
seals effective the date first written above.

 

 

PHYSICIAN:

 

 

 

By:

/s/ Constantine Mantz, M.D.

 

Name:

Constantine Mantz, M.D.

 

 

 

 

 

EMPLOYER:

 

21ST CENTURY ONCOLOGY, LLC:

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

Name:

Daniel E. Dosoretz, M.D.

 

Title:

President & Chief Financial Officer

 

--------------------------------------------------------------------------------